

115 SRES 354 IS: Expressing the sense of the Senate regarding the courageous work and life of Argentinian prosecutor Alberto Nisman, and calling for a swift and transparent investigation into his tragic death in Buenos Aires on January 18, 2015.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 354IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Rubio (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate regarding the courageous work and life of Argentinian prosecutor
			 Alberto Nisman, and calling for a swift and transparent investigation into
			 his tragic death in Buenos Aires on January 18, 2015.
	
 Whereas the bombing of the Argentine Israelite Mutual Association (AMIA) in Buenos Aires, Argentina, on July 18, 1994, killed 85 people and wounded more than 300;
 Whereas the investigation of the AMIA bombing had been marked by grave judicial misconduct, and the case had reached an impasse in 2004;
 Whereas, in September 2004, Alberto Nisman was appointed as the Special Prosecutor in charge of the 1994 AMIA bombing investigation;
 Whereas, on October 25, 2006, Argentine prosecutors Alberto Nisman and Marcelo Martínez Burgos formally accused the Government of Iran of directing the bombing, and the Hezbollah militia of carrying it out;
 Whereas Ibrahim Hussain Berro, a member of the terrorist group Hezbollah, was identified as the AMIA bomber;
 Whereas Iranian nationals Ali Fallahijan (former Iranian intelligence minster), Mohsen Rabbani (former Iranian cultural attaché), Ahmad Reza Asghari (former Iranian diplomat), Ahmad Vahidi (former Iranian defense minister), Ali Akbar Velayati (former Iranian foreign minister), Mohsen Rezaee (former chief commander of the Iranian Islamic Revolutionary Guards Corps), and Ali Akbar Hashemi Rafsanjani (former President of Iran) were named as suspects in the bombing;
 Whereas Lebanese national Imad Fayez Moughnieh (former head of Hezbollah’s external security) was named as a suspect in the bombing;
 Whereas, in November 2007, Interpol voted to put these 5 Iranian and 1 Lebanese suspects in the 1994 AMIA attack on its most wanted list, and reportedly has extended these red notices in July, 2017;
 Whereas, in 2007, Guyanese national Abdul Kadir plotted to blow up John F. Kennedy International Airport in New York and was, according to Mr. Nisman, the most important Iranian agent in Guyana and influenced by Mohsen Rabbani;
 Whereas, in May 2013, prosecutor Alberto Nisman published a 500-page indictment accusing Iran of establishing terrorist networks throughout Latin America, including in Argentina, Brazil, Paraguay, Uruguay, Chile, Colombia, Guyana, Trinidad and Tobago, and Suriname, dating back to the 1980s;
 Whereas, according to the Department of State's 2016 Report on Terrorism, Hezbollah, Iran’s proxy terrorist organization, continues to maintain an active presence in the Western Hemisphere as well as some financial supporters, facilitators and sympathizers;
 Whereas, in January 2013, the Government of Argentina under then-President Cristina Fernandez de Kirchner agreed with Iran in a Memorandum of Understanding to set up a so-called truth commission to investigate who was really responsible for the bombing, despite the fact that Iran and its proxy actors were and remain the only suspects in the attack;
 Whereas, in May 2014, an Argentine court found this Memorandum of Understanding to be unconstitutional;
 Whereas prosecutor Alberto Nisman was invited to testify before the United States Congress in February 2013, but was prevented from doing so by the Government of Argentina, who denied him permission to travel to Washington, DC;
 Whereas the United States Federal Bureau of Investigation provided technical assistance and cooperated with Argentina law enforcement officials in the AMIA bombing investigation;
 Whereas, on January 13, 2015, prosecutor Alberto Nisman alleged in a complaint that then-Argentinian President Cristina Fernandez de Kirchner and then-Minister of Foreign Relations Héctor Timerman conspired to cover up Iranian involvement in the 1994 terrorist bombing, and reportedly agreed to negotiate immunity for Iranian suspects and help get their names removed from the Interpol list;
 Whereas prosecutor Alberto Nisman claimed that he had evidence of a sophisticated criminal plan, reportedly including wire-taps and phone calls between people close to Mrs. Kirchner and a number of Iranians, including Mohsen Rabbani, showing a planned exchange of Iranian oil for purchasing rights to Argentine grain to revive Argentina’s economy;
 Whereas prosecutor Alberto Nisman was scheduled to present his new findings to the Argentinian Congress on January 19, 2015;
 Whereas prosecutor Alberto Nisman was found shot in the head in his apartment in Buenos Aires on January 18, 2015;
 Whereas officials of the Government of Argentina under then-Argentine President Cristina Fernandez de Kirchner continued to discredit Mr. Nisman after his suspicious death, attempting to ruin his reputation;
 Whereas then-Argentine President Cristina Fernandez de Kirchner created unfounded hypotheses with regard to Mr. Nisman’s findings, including conspiracies she suggested were orchestrated by United States hedge funds and other entities she considers hostile to the President of Argentina;
 Whereas, in May 2015, an Argentine Federal court had dismissed Nisman’s findings against Ms. Kirchner and other officials and later the accusations were dropped by Javier De Luca, another Federal prosecutor;
 Whereas that move raised questions in Argentina about the objectivity of Mr. De Luca, given his closeness to a group of Ms. Kirchner’s supporters;
 Whereas an independent investigation launched by Alberto Nisman’s family released its own report by forensic experts and forensic pathologists showing that Mr. Nisman’s death was not an accident or suicide, including claims that the prosecutor had been shot in the back of the head, that no gun powder residue was found on his hands, and that Mr. Nisman’s body had been moved to the bathroom once he was shot;
 Whereas, in September 2016, Argentine President Mauricio Macri stated that it’s hard to believe that Nisman committed suicide. There are too many situations, indications, realities of those hours, those days, that don't match with a suicide.;
 Whereas, in September 2016, Argentine President Mauricio Macri called for a definitive investigation into the death of Alberto Nisman, saying: I want to generate the conditions, which I think I’m doing, to allow our justice system to freely investigate what really happened.;
 Whereas, on September 22, 2017, forensic investigators of the Argentine Federal Police submitted a report to a Federal court concluding that slain prosecutor Alberto Nisman did not commit suicide, but rather was drugged, beaten, and fatally shot in the head on January 18, 2015;
 Whereas, on December 7, 2017, former Argentine President Cristina Fernandez de Kirchner was charged with treason for attempting to cover up Iran’s role in the 1994 AMIA bombing; and
 Whereas no one yet has been brought to justice for the death of Alberto Nisman, nor have any of the named Iranian suspects for the AMIA bombing faced prosecution: Now, therefore, be it
	
 That the Senate— (1)offers its sincerest condolences to the family of Argentinian prosecutor Alberto Nisman;
 (2)recognizes Alberto Nisman’s courageous work in dedicating his life to the investigation of the bombing of the Argentine Israelite Mutual Association (AMIA) in Buenos Aires, Argentina, which killed 85 people and wounded more than 300;
 (3)applauds Argentine President Mauricio Macri for calling for a swift, transparent, and independent investigation into Alberto Nisman’s tragic death;
 (4)recognizes the arduous and technical work of the Argentine National Gendarmerie in reviewing evidence to produce credible, evidence-based findings;
 (5)encourages the public release of the results of the investigation, including the forensic and pathological reports by the government, which would show whether Alberto Nisman took his own life, or if his death is a homicide;
 (6)commends the Government of Argentina for exemplifying the rule of law and the importance of an independent justice system;
 (7)urges the President of the United States to directly offer United States technical assistance to the Government of Argentina in solving the death of Alberto Nisman, as well as the ongoing investigation of the AMIA bombing;
 (8)expresses serious concern about Iran’s terrorist networks in Argentina and all of the Western Hemisphere, mindful of the findings of Mr. Nisman’s investigation and reports on this matter, and encourages continued investigations of Iranian terrorist networks based on his work;
 (9)urges an independent investigation into the findings of Mr. Nisman regarding the events that led to the memorandum signed between Argentina and Iran;
 (10)likewise expresses serious concerns about attempts by former Argentine President Cristina Fernandez de Kirchner and her government to discredit Mr. Nisman and raise unfounded hypotheses on Mr. Nisman’s AMIA findings and the circumstances of Mr. Nisman’s death while the work of the courts on this matter still continues; and
 (11)urges the President of the United States to continue to monitor Iran’s activities in Latin America and the Caribbean as it is mandated by the Countering Iran in the Western Hemisphere Act of 2012 (Public Law 112–220).